D EV I S S E RG R A YL L P CHARTERED ACCOUNTANTS 401 - 905 West Pender Street Vancouver, BC Canada V6C 1L6 Tel: (604) 687-5447 Fax: (604) 687-6737 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated March 26, 2009, with respect to the consolidated financial statements of Rubicon Minerals Corporation as at and for the years ended December 31, 2008 and 2007 included in this Annual Report on Form 40-F, filed with the U.S. Securities and Exchange Commission. “De Visser Gray LLP” Chartered Accountants Vancouver, BC, Canada March 31, 2009
